Pierce, J.
This is a suit in equity to restrain the foreclosure of a mortgage, held by the defendant Record as a successor in title to the other defendants, on real estate owned by the plaintiff; to have the amount due thereon established; and-to redeem from the mortgage upon the payment to the holder of the amount so ascertained.
The facts, save such as are hereinafter stated, appear in the opinion of Rugg v. Record, 255 Mass. 247, and need not be restated. When that case was before this court, the record did not show the form of the deeds of the several lots, warranty or otherwise; whether or not the deeds or any of them were subject to the mortgage of the grantor or subject to so much of the mortgage debt as is measured by the sum to be paid for the release of any lot or lots, as the case might be; upon what dates the plaintiff and the mortgagee in the name of Chase acquired their several titles to the equity of redemption in the several lots held by them; nor whether the lots held by Chase on February 5, 1924, were conveyed by the mortgagor to him before the lots were conveyed to the predecessors in title of the plaintiff and of Mrs. Cooch.
Because of the omission in the record, as above stated, the decrees of the Superior Court were reversed and the case recommitted to it for further proceedings not inconsistent with the opinion. The Superior Court, upon rehearing, found that “the lots held by the plaintiff and Cooch were conveyed to their predecessors in title before the deeds of the mortgagor to Chase”; “that the deeds to the predecessors of Cooch were in the statutory form of quitclaim deeds”; that “These deeds provided that the lots sold were ‘subject to a mortgage given by the grantor to W. G. Brackett et al., executors, recorded with said deeds Book 4444, Page 193, from the operation of which lots 50 and 51 may be released upon the payment of twelve cents per square foot’”; that “The deeds to the predecessors in title of Rugg are also statutory quitclaim deeds. They contain the provision that the lots *318conveyed were subject to ‘the encumbrances of the record affecting the same so far as they or any of them are now in force and applicable.’ ” The Superior Court makes no finding as to the form of the deeds from the mortgagor to Chase, but we assume from the statement of the defendants in their contention numbered (3) that the deeds of the lots to Chase were statutory “quitclaim deeds, subject to the mortgage.”
It is settled law that a conveyance, by warranty deed, by a mortgagor, of a part of the mortgaged land imposes a primary liability upon the land retained by the grantor which a court of equity will enforce so far as may be in foreclosure proceedings. Chase v. Woodbury, 6 Cush. 143. Bradley v. George, 2 Allen, 392. The same rule should govern when a mortgagor makes a conveyance by a statutory quitclaim deed of a part of mortgaged land, because the covenants for title are inconsistent with an intention of the parties to the deed that the part conveyed should be subject to a primary liability for a proportional part of the mortgage debt. G. L. c. 183, § 11. Rugg v. Record, supra. Under such a form of conveyance the part retained is primarily liable for the satisfaction of the mortgage debt, so long as the title thereto is retained in the mortgagor or is held by a grantee of the mortgagor with actual or constructive notice of the encumbrance. Chase v. Woodbury, supra, pages 146,147.
The rule that puts a primary liability upon the part retained by the mortgagor ceases when the part transferred is made subject to the mortgage. Brown v. South Boston Savings Bank, 148 Mass. 300. And the part granted is liable proportionally to relieve the land retained by the mortgagor, whether the same be held by him or by his grantees. This last named rule does not apply if the land retained is conveyed subject to the mortgage. In such case the land first granted and the retained land subsequently granted are held to bear the burden of the mortgage in proportion to their respective values. Pearson v. Bailey, 177 Mass. 318. Burger v. Greif, 55 Md. 518, 529.
Upon the facts found in Rugg v. Record, supra, the additional facts found by the judge of the Superior Court, and upon the assumption that the Chase land was conveyed by a *319statutory quitclaim deed subject to the mortgage, the parts of the mortgaged land held by the plaintiff and Chase were obligated to contribute the one to the other, in proportion to their values, a sum equal to the mortgage debt.

Decree affirmed.